                                                                                                                              UNITEDSTAT^
                                                                                                                             Pi^HsBAiKE.                         Retail
                                                                                               UNITEDSTATES
                              PRIORITY                                                        POSTAL SERViCEa                               us POSTAGE PAID
                                                                                          VISIT US AT USPS.COM^                                              Origin: 02860
                                ★ MAIL ★                                                  ORDER FREE SUPPLIES ONLINE                                         12/02/19
                                                                                                                                             $nos            4367200860-10
                              FROM:                                                                                       P
                                      l£36 iToajn St- SU-te qdi                                                                      PRIORITY MAIL 2-DAY ®

\_                                                                                                                                                           0 Lb 5.20 Oz

                                                                                                                                                                   1004
                                                                                                                           EXPECTED DELIVERY DAY: 12/05/10


                                                                                                                                                             con
                                                                                                                           SHIP
                                            TO: bis'DiStP^Ct                                                               TO:
                                                                                                                             55 PLEASANT ST
          ■■S                                 "Diateicl^DP                                          Hompjf'G                 RM 110
                                                                                                                             CONCORD NH 03301-3941
                                                ®                                                  I ID
                                                                                                                          USPS SIGNATURE®TRACKING NUMBER
                                                Co-xSQ^d I tOtt-IB3.oi


                                                                                                                                  9510 8124 4842 9336 1527 31
                               Label 228,lUjareli 2016              FOR DOMESTIC AND INTERNATIONAL US




                                                     Padded Flat Rate Envelope
                                                     EP14PE July 2013                                                                                               UM
                                                                                                                                                                         Case 1:19-cv-01204-LM Document 1-3 Filed 12/05/19 Page 1 of 1




        :>S00001                                     10:9.5x12.5
                                                                                                                                                                  P05


     This
     This packaging
          packaging IsIs the property
                         not for resale.ofEP14PE©U.S.       Service®
                                           the U.S. PostalPostal Service;    provided
                                                                     and IsJuly        solely
                                                                                2013: All rights  use In sending Prior]
                                                                                              forreserved.
